1
2
3
4
5
6
7                           UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
8
9                                              )    No. 2:17-cv-08973-VEB
     JAMES STEWART,                            )
10
                                               )    ORDER AWARDING EAJA FEES
11         Plaintiff,                          )
12                                             )
           v.                                  )
13                                             )
14   NANCY A. BERRYHILL, Acting                )
     Commissioner of Social Security,          )
15
                                               )
16         Defendant.
17
18         Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),

19         IT IS ORDERED that EAJA fees are awarded in the amount of THREE
20   THOUSAND FORTY-TWO DOLLARS AND 32/100 ($3,042.32) subject to the terms
21   of the Stipulation.
22
23   Dated: June 3, 2019
24                                        /s/Victor E. Bianchini
25                                        HONORABLE VICTOR E. BIANCHINI
                                          UNITED STATES MAGISTRATE JUDGE
26
27
28
